Title: From James Madison to Edmund Randolph, 9 July 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. 9th. July 1782.

Your two favors of the 27th. were recd. this morning. I sincerely regret that any reports should have prevailed injurious to the patriotism of Williamsbg. and particularly that my name should in any manner whatever be connected with them. I informed Mr. Jones that the minister of France had been made somewhat uneasey by some accounts from Virginia and desired him to enable me to remove it by proper enquiries. It must have been a very gross mistake that could have built the reports in question on this letter even if its contents had been known. You saw I presume the letter. I think I wrote you a letter to the same effect but I am not sure.
The dearth of intelligence which has rendered my late letters so uninteresting, is not yet removed. It is reported that the French & Span: fleets have left the Cape & each other, the former to convoy to a safe distance the trade of that Island, the latter to resume its inactivity & security at the Havannah. This however is mere report. The next arrival from Europe will I hope render my correspondence more valuable. I am exceedingly impatient for the conclusion of a Treaty with Holland. The commercial spirit & views of that nation must produce the most salutary effects to the U. S. & to those especially whose staple is Tobacco.
The trade with the Enemy at N. Y. has at length I am told produced spirited & successful exertions among the people of N. Jersey for suppressing it. The same alarm & exertions seem to be taking place in Connecticut. The ordinance of Congress against collusive captures on water has not yet passed. The mode of proof & the distribution of the effects, occasioned some diversity of opinion, & a recommitment ensued. I am not very sanguine that any thing of efficacy will be done in the matter. Notwithstanding the supposed danger arising to the bank from the exportation of hard money to N. York, a dividend of 4½ PerCt. for the first half year has been advertized to the Stockholders. Will not this be very captivating to the avarice of the Dutchman in case his apprehension shall be removed by a Political connection between the two Countries?
Mr. Jones writes me that he proposes to set off about the 20th. instt. When will you follow him?
